DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 29, 2022 has been entered and considered and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The proposed amendment filed on March 29, 2022 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (hereinafter “Daniel”) (US 7,124,679).
Regarding claim 1, Daniel discloses a bale compression device (fig. 2) for receiving and compressing a bale of material, the device comprising:
a press (22) configured to compress the bale of material to a required compressed dimension (col. 5, lines 15-22);
a binding applicator (col. 8, lines 33-43) configured to apply a plurality of bindings (see “wire or strap” in line 33) around the bale of material prior to the bale being compressed; and
a connector (see “knotter” in col. 8, line 34) for connecting ends of each of the bindings to form a plurality of complete loops (see “six bale wires” in col. 8, line 44) around the perimeter of the bale so that the plurality of loops (11a-f) act to hold the bale in a compressed state;
wherein the binding applicator acts to withdraw excess binding (see “drive apparatuses are reversed to pull the wire out the guide track” in col. 8, lines 35-37) as the press (22) compresses the bale, prior to the connector connecting the ends of each of the bindings, such that the complete loops are formed when the bale reaches its required compressed dimension.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wildes et al. (hereinafter “Wildes”) (US 2017/0190450 A11) in view of Ribaldo (US 4,951,562).
Regarding claim 1, as best understood, Wildes disclose a bale compression device for receiving and compressing a bale of material (8), the device comprising:
a press (50 and 51) configured to compress the bale of material to a required compressed dimension;
a binding applicator (12) configured to apply a plurality of bindings (11) around the bale of material prior to the bale being compressed; and
a connector (tier 10) for connecting ends of each of the bindings to form a plurality of complete loops (11a-f) around the perimeter of the bale (see fig. 3) so that the plurality of loops (11a-f) act to hold the bale in a compressed state;
Wildes discloses the binding applicator (12) feed bindings to encircle the bale to be tied off. Wildes does not expressly disclose the binding applicator (12) acts to withdraw excess binding (11) as the press means compresses the bale, prior to the connector connecting the ends of each of the bindings, such that the complete loops are formed when the bale reaches its required compressed dimension. Ribaldo discloses that excessed binding is needed to withdrawn (see “tension” in col. 12, line 12) before connecting ends of the binding together (col. 12, lines 8-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to withdraw excess binding of Wildes before connecting the ends of the binding together, as taught by Ribaldo, in order to tighten the loops of binding before connecting the ends of the binding together so that the bale can stay compressed.
Regarding claim 2, the bale compression device as claimed in claim 1, wherein the device further comprises a receiving channel (30), having first and second parallel surfaces (50 and 51) separated by a defined distance (fig. 5-7), the receiving channel having a first opening (see figs. 4-7) at one end and a second opening at an opposing end (see figs. 4-7), wherein the bale of material to be compressed is pushed in through the first opening (see the location of reference number 54 in fig. 5) between the first and second surfaces, and wherein the compressed bale of material is pushed out through the second opening (at reference number 10 in fig. 7).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wildes does not disclose the receiving channel is moveable between a first position, where the receiving channel is configured to receive and eject bales of material, and a secondposition, where the receiving channel is configured to interact with the press means. Therefore, claim 3 is allowable over Wildes.

Response to Arguments
Applicant's arguments filed on March 29, 2022 have been fully considered but they are not persuasive.
With regard to the Daniel reference, Applicant argued that Daniel does not teach a binding applicator configured to apply a plurality of binding around a bale of material prior to the bale being compressed because the strap of Daniel’ device is driven in a complete circuit around a bale only after a platen 22 has extended completely. With respect to Applicant’s assertion, this argument has been considered. However, the claim does not require “prior to the bale being compressed by the platen”. The Examiner interpreted the limitation “prior to the bale being compressed” as being compressed by the bindings drawn into contact with the bale of material (col. 8, lines 33-38). If there are no bindings compressed around the bale, the bale will expand and fall apart after ejected from the compression device. With bindings around the bale, the bale will stay compressed after being ejected from the compression device. Accordingly, Daniel does disclose this claimed subject matter.
Applicant further argued that Daniel does not disclose a binding applicator which acts to withdrawn excess binding as the press compresses the bale. This argument is not found persuasive because as the pressed compressed the bale, drives apparatuses are reversed in order to pull the wire out of the guide track so that the wire is drawn in contact with the bale material. Then the pressing pressure on the bale material is released (see col. 8, lines 35-47). It is well known the binding art that when the wire pulled out of the guide track by a tensioner, excess wire (i.e. binding) is withdrawn to provide a wired tension around the bale material to keep the bale stayed compressed. 
With regard to the argument of the Wildes reference, Applicant argued that Wildes does not teach a binding applicator configured to apply a plurality of binding around a bale of material prior to the bale being compressed because the bindings are applied around the bale after the bale being compressed. Again, a response to this argument is similar to the response to the argument of the Daniel reference above as the Examiner interpreted the limitation “prior to the bale being compressed” as being compressed by the bindings (see para. 21-22).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/
Primary Examiner, Art Unit 3725      
July 6, 2022